FILED
                           NOT FOR PUBLICATION                              DEC 21 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50333

             Plaintiff - Appellee,               D.C. No. 3:03-CR-00856-GT-1

  v.
                                                 MEMORANDUM *
JUAN MAGANA-COLIN,

             Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                     Argued and Submitted December 10, 2009
                               Pasadena, California

Before: REINHARDT, TROTT and WARDLAW, Circuit Judges.




       Juan Magana-Colin appeals from the district court’s judgment revoking his

supervised release and sentencing him to 12 months imprisonment. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Magana-Colin argues that the three-year delay between the issuance of a

warrant for his arrest for violation of supervised release and the commencement of

his supervised release revocation hearing was unreasonable, in violation of Due

Process and Federal Rule of Criminal Procedure 32.1.1 He does not contest that his

revocation hearing was held within a reasonable time after he was taken into

custody for his supervised release violation. However, he argues that the

reasonable time for his hearing should be measured from the date that the warrant

for his violation issued.

      Rule 32.1 formalizes the requirements of the Due Process Clause. See

United States v. Santana, 526 F.3d 1257, 1259 (9th Cir. 2008); see also id. at 1259

n.2 (“We treat proceedings for revocation of probation, parole, and supervised

release as equivalents for due process purposes . . . .”). As a matter of Due

Process, Magana-Colin’s argument is clearly foreclosed by Moody v. Daggett, 429

U.S. 78, 87 (1976) (identifying custody under a parole violation warrant, rather

than issuance of the warrant, as “the operative event” that triggers the requirement


      1
         In his opening brief, Magana-Colin argued that this delay also deprived the
district court of jurisdiction to revoke his supervised release under 18 U.S.C. §
3583(i). However, he has conceded in his reply brief that there was no violation of
§ 3583(i) in his case. Section 3583(i) limits the time in which a court may revoke
supervised release after the term of supervised release has expired. Magana’s term
of supervised release had not yet expired when his revocation hearing was held, so
§ 3583(i) does not apply.

                                         -2-
of a timely hearing). Further, the plain language of Rule 32.1 shows that it applies

only once a supervised release violator is in custody for the violation. Therefore,

we conclude that the delay that Magana-Colin challenges did not violate either

Rule 32.1 or the Due Process Clause and we AFFIRM the district court’s

revocation of his supervised release.




      AFFIRMED.




                                         -3-